Citation Nr: 0614004	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-08 702A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.	Entitlement to a higher rating for urethritis, evaluated 
as noncompensable prior to July 29, 2005, and as 20-percent 
disabling since.

2.	Entitlement to an initial compensable rating for 
asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946 and from January 1948 to April 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from August 2000 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The August 2000 rating action 
denied a compensable rating for the veteran's service-
connected urethritis, whereas the June 2002 decision granted 
his claim for service connection for asbestosis and assigned 
an initial noncompensable (0 percent) rating retroactively 
effective from July 26, 2001.  In appealing the latter rating 
decision, in particular, he is requesting a higher initial 
rating for the asbestosis -- and thus the adjudication of 
this issue must include consideration of whether incremental 
(i.e., "staged") ratings are available based upon changes 
in this condition since the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

In February 2003, the Board remanded the veteran's claims for 
the RO to schedule him for a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board.  The hearing was held 
in May 2003, and a transcript of this proceeding 
is of record.  

The Board again remanded the case to the RO in January 2004 
(this time via the Appeals Management Center (AMC) in 
Washington, DC).  And following completion of the development 
actions requested by the Board, the AMC continued the denial 
of an initial compensable rating for the asbestosis, through 
its October 2005 supplemental statement of the case (SSOC).  
But the AMC also issued a decision that same month increasing 
- from 0 to 20 percent, the rating for the urethritis 
effective July 29, 2005.  Notwithstanding this increase, the 
veteran has indicated he wants an even higher rating for this 
condition.  See, e.g., AB. v. Brown, 6 Vet. App. 35, 39 
(1993).  His claims since have been returned to the Board for 
further appellate consideration.
For the reasons discussed below, the Board will decide the 
claim for an increased rating for urethritis -- however, with 
regard to the claim for an initial compensable rating for 
asbestosis, unfortunately, still further development is 
necessary.  So this claim is again being remanded to the RO 
via the AMC in Washington, DC.  VA will notify the veteran if 
further action is required on his part concerning this claim.


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim for a higher rating for urethritis.  Moreover, all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.	The veteran's urethritis condition is manifested primarily 
by urinary frequency, and for the time period prior to July 
29, 2005, the report of his May 2000 VA examination indicates 
a reported history of nocturia; there are no other 
contemporaneous findings as to symptoms of urinary frequency.

3.	On VA examination again in July 2005, it was noted the 
veteran had urinary frequency with daytime voiding of about 8 
to 10 times per day, and nocturia 3 to 4 times per night.  


CONCLUSION OF LAW

The criteria are not met for a higher rating for urethritis, 
evaluated as noncompensable prior to July 29, 2005, and at 
the 20-percent level since.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.31, 4.115a; 4.115b, 
Diagnostic Code (DC) 7518 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.
As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  


When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element (as specifically applicable here), and 
the notice for a reopening claim needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Here, in accordance with requirement under the VCAA for 
notification and assistance to a claimant with regard to the 
procedures for the evidentiary development of a claim for 
compensation or other benefits, the veteran has received 
several notice letters during the pendency of the appeal -- 
this included letters issued by the RO, dated in August 2001 
and May 2002, and correspondence provided by the AMC dated in 
April 2004 and November 2004.    



In the initial August 2001 correspondence, the RO informed 
the veteran of the (then) recent enactment of the VCAA.  The 
letter described the specific type of information and 
evidence not yet of record, which was necessary in order to 
substantiate his claim for a higher rating for his service-
connected urethritis.  Also provided was a discussion of the 
mutual obligation between him and VA to obtain additional 
evidence relevant to the disposition of the claim.  
Quartuccio, 16 Vet. App. at 186-87.  In this respect, he was 
notified of the opportunity to provide physicians' 
statements, the results of any laboratory or clinical 
findings, and lay statements from other individuals 
concerning their observations related to symptoms of his 
service-connected disability.  And that correspondence 
further explained that VA would help in obtaining relevant 
evidence in the custody of a federal department or agency, 
obtaining private medical records, and scheduling him for a 
VA medical examination if necessary.  Subsequently, in May 
2002, he was provided another letter containing substantially 
similar VCAA notice information. 

The notice letters issued by the AMC (following the most 
recent Board remand of the veteran's claim, dated in January 
2004) also provided identical notice information, or in other 
words, information that was representative of the first three 
elements of VCAA notice as defined in Pelegrini II.  
Additionally, both letters, dated in April and November 2004, 
informed the veteran of those efforts taken by the RO to 
obtain additional private and VA clinical treatment records 
that he had requested VA obtain on his behalf.  
Significantly, the latter correspondence also included 
language requesting that if he had any evidence in his 
possession that pertained to his claim, to please forward 
this information to the RO.  So that letter contained 
sufficient information to meet the requirement of the fourth 
and final "element" of satisfactory VCAA notice.   



Other key notice documents that have been provided to the 
veteran include the June 2002 statement of the case (SOC) and 
October 2005 supplement (SSOC).  The June 2002 SOC, in 
particular, included citation to and explanation of the 
applicable rating criteria for the evaluation of disabilities 
rated on the basis of urinary dysfunction, at 38 C.F.R. § 
4.115a (2005).  Also included was citation to 38 C.F.R. § 
3.159 -- the regulation setting forth the procedures by which 
VA will assist a claimant in the development of a claim for 
compensation benefits.

Accordingly, the information set forth in the above documents 
is consistent with the requirements set forth in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II as to the content of the VCAA 
notice which must be provided following receipt of an 
individual claim for VA benefits.

Note also that the VCAA letters issued to the veteran, when 
considered together, provided an explanation of types of 
medical and lay evidence which he could provide that would 
help to establish a higher rating for his urethritis 
condition, the same information that the Court in 
Dingess/Hartman recently indicated must be provided to a 
claimant in connection with a pending claim for a higher 
disability rating (or for that matter in cases involving 
other claims as well, such as original claims for service 
connection).  That notwithstanding, the above-referenced 
correspondence did not include discussion of the fact that a 
higher rating was available on a schedular basis under the 
applicable diagnostic code(s), or on an extra-schedular 
basis.  But concerning a potential evaluation on a schedular 
basis, this information was nonetheless provided to him 
through other notice documents of record -- both the June 
2002 SOC and October 2005 SSOC included an in-depth 
discussion of the rating criteria for disabilities of the 
genitourinary system, along with several more general 
provisions that apply to the interpretation of medical 
evidence for the purpose of establishing a disability rating.  



With regard to the potential availability of an 
extraschedular evaluation, the October 2005 SSOC contained 
reference to the fact that there was no indication the 
veteran had undergone hospitalization within the prior year, 
which in itself represents a factor that is not directly 
contemplated in the rating criteria for urethritis, and that 
would otherwise be considered in determining entitlement to 
an extraschedular rating.  While there is no notice document 
of record which sets forth a more extensive discussion of a 
potential disability rating on an extraschedular basis, as 
well as on a schedular basis under the applicable diagnostic 
codes (as discussed above), the absence of such explanation 
(and/or specific citation to 38 C.F.R. 3.321(b)(1)) has not 
had any detrimental effect upon the adjudication of the 
veteran's claim, inasmuch as recently on VA examination it 
was noted that he is employed full-time in a substantially 
gainful occupation, and also had not recently undergone 
hospitalization.  As such, there is no reasonable likelihood 
that this case presents circumstances under which an 
extraschedular evaluation (i.e., a higher rating due to 
factors not set forth in the regular schedular criteria) 
would be warranted.  So the fact that the information 
provided regarding an extraschedular rating was relatively 
limited in its nature and extent has not had any prejudicial 
effect on the continued development and adjudication of the 
veteran's claim.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2004), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) 

Accordingly, the June 2002 SOC and October 2005 SSOC, when 
considered along with the VCAA letters that have been 
provided the veteran, gave him satisfactory information as to 
the criteria for notice of the disability rating element of 
his claim.  See Dingess/Hartman, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")



With regard to the effective date element of the claim that 
is under consideration, any lack of notice as to this 
particular element also was nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for increase for urethritis, any question as to the 
appropriate effective date to be assigned is therefore 
rendered moot.

Furthermore, as mentioned above, in addition to the criteria 
as to adequate content of the VCAA notice provided, there is 
also the consideration that the relevant notice letters must 
have been issued in a timely manner.  In this case, the VCAA 
letters that have been issued to the veteran were each dated 
subsequent to the August 2000 RO rating decision on appeal, 
which represented the initial adjudication of his claim for a 
higher rating for urethritis (then evaluated at the 
noncompensable level).  This was not in accordance with the 
sequence of events outlined in Pelegrini II with regard to 
what will constitute timely VCAA notice.  But also bear in 
mind the VCAA had not yet been enacted at the time of that 
initial rating decision.  The RO obviously could not have 
possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim, because the 
VCAA did not yet even exist (until later that year, in 
November 2000).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  Moreover, 
in Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notices were not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield, 19 Vet. App. at 128, rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right to as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).)
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following the 
issuance of the most recent notice letters dated in April 
2004 and November 2004, the veteran had ample opportunity to 
respond with supporting evidence and/or argument prior to the 
RO's issuance of the October 2005 SSOC continuing the denial 
of his claim.  In April 2004, he completed and returned 
several copies of VA Form 21-4138 (Authorization and Consent 
to the Release of Information) for the RO to obtain further 
records from private treatment providers, and the RO has 
since obtained these records.  He also noted in a statement 
dated that month that there were additional VA clinical 
records on file at one or more VA medical facilities (VAMCs).  
The RO has since obtained additional evidence from these 
sources, as well.  And in a November 2004 statement, the 
veteran indicated that he had no further evidence to submit 
at that time.  There is also no information in the record 
suggesting there is any additional medical evidence relevant 
to his claim, which has not been obtained.   

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letters, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  In this respect, the RO has obtained his VA 
outpatient and hospitalization records from several VA 
medical facilities, and his clinical records from various 
private treatment providers.  The RO also arranged for him to 
undergo several VA examinations in connection with the claims 
on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
He has personally submitted additional private outpatient 
records, and various personal statements.  He has also 
provided testimony during a May 2003 videoconference hearing 
before the undersigned VLJ.  38 C.F.R. § 20.704.


In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws, and Regulations and Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.


The veteran's service-connected urethritis condition, by way 
of relevant history, has been evaluated by the RO as 
noncompensable (i.e., 0-percent disabling) under the 
provisions of DC 7599-7518, for a nonspecific disability of 
the genitourinary system, rated by analogy to stricture of 
the urethra.  As indicated, through its October 2005 rating 
decision, the RO increased to 20 percent the evaluation for 
urethritis, effective July 29, 2005.   

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115b, DC 7518, stricture of the urethra 
is evaluated on the basis of voiding dysfunction.  

Voiding dysfunction, in turn, is evaluated under the rating 
criteria for urine leakage, urinary frequency, or obstructed 
voiding based on the nature of the disability in question.  
38 C.F.R. § 4.115a.    

With regard to urinary frequency (the specific symptom in 
relation to voiding dysfunction that has been noted in this 
case), the pertinent criteria indicate a 10 percent rating is 
assigned for a daytime voiding interval of between two and 
three hours, or; awakening to void two times per night.  A 20 
percent rating is warranted for a daytime voiding interval of 
between one and two hours, or; awakening to void three to 
four times per night.  Where there is a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night, a maximum 40 percent rating is 
warranted.  38 C.F.R. § 4.115a.    



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Upon review of the medical findings that pertain to the 
veteran's urethritis condition, and with consideration of the 
rating criteria specified above for evaluating all related 
symptomatology, there is no evidentiary basis for assignment 
of a higher disability rating during the time period in 
conjunction with his claim for increase.  The RO has 
increased the evaluation assigned from noncompensable to the 
20-percent level during the pendency of the appeal, effective 
July 29, 2005, and since the veteran's claim was filed in 
2000, the issue to be resolved on appeal consists of the 
propriety of the noncompensable rating assigned prior to July 
2005, and the 20 percent rating in effect since that time.  

Another consideration as an initial matter is the particular 
symptomatology upon which his condition is to be rated, which 
is significant because the veteran's disability is to be 
evaluated on the basis of one of several different types of 
pathology according to which is the primary category of 
symptoms shown.  As previously indicated, stricture of the 
urethra, under which his urethritis has been rated, is to be 
evaluated based on voiding dysfunction -- and that in turn is 
rated according to symptoms of urine leakage, urinary 
frequency or obstructed voiding.  See 38 C.F.R. §§ 4.115a; 
4.115b, DC 7518.  Here, the primary basis upon which to 
consider his symptoms is that of frequency, since the medical 
evidence shows that is the main symptom of which he has 
complained.  Applying the relevant rating criteria based upon 
urinary frequency, however, the current assigned ratings 
(again, both before and since July 2005) continue to 
represent the appropriate determination.


Regarding the period prior to July 2005, the report of the 
veteran's May 2000 VA examination notes a general complaint 
of nocturia, but does not provide further detail as to the 
extent of this symptom.  The veteran also underwent a five-
day hospitalization at the Erie VAMC in July 2001, with one 
of the conditions diagnosed on discharge having been a 
urinary tract infection, although there was no report at that 
time of frequency.  His clinical history does not indicate he 
experienced the continuation of a urinary tract infection 
post-hospitalization, and his VA outpatient records dated 
since his discharge also are generally absent for findings 
concerning urinary frequency.  Under the applicable rating 
criteria, the requirement for obtaining the minimum 10 
percent evaluation based on urinary frequency is evidence of 
a daytime voiding interval of between two and three hours or 
awakening to void two times per night.  See 38 C.F.R. § 
4.115a.  Since this has not been shown, a compensable rating 
prior to July 29, 2005 is not available.

During his more recent examination, in July 2005, it was 
noted the veteran experienced voiding frequency occurring 
about 8 to 10 times per day, and nocturia 3 to 4 times per 
night.  The requirement for receiving a 20 percent rating is 
evidence of a daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  See 38 
C.F.R. § 4.115a.  So the criteria are clearly met for the 
disability rating currently assigned, from July 29, 2005 
onward (i.e., starting from the date of the most recent VA 
examination).  But the requirements for a maximum 40 percent 
rating are not met since there must be a daytime voiding 
interval of less than one hour or awakening to void five or 
more times per night.  Thus, the veteran's existing 20-
percent rating represents the most accurate approximation of 
the severity of his service-connected disability since July 
2005.

As explained above, the evidence overall also reflects that 
the evaluation of the veteran's service-connected urethritis 
according to the symptom of urinary frequency is the most 
appropriate representation of his degree of disability since 
there is no other basis that could potentially support a 
higher schedular rating.  While on examination in July 2005 
he reported having had incontinence at times, he did not 
require use of absorbent materials and, as a result, the 
minimum compensable rating due to urinary leakage is not 
available.  There is also no evidence of obstructed voiding.
Additionally, although DC 7518 under which the veteran's 
urethritis has been classified is evaluated solely due to 
voiding dysfunction, the Board has at least considered the 
possibility of evaluation due to renal dysfunction and/or a 
urinary tract infection (both available for rating 
disabilities of the genitourinary system under 38 C.F.R. § 
4.115a).  But here, there is only one instance of a 
urinary tract infection of record, in July 2001, and this 
condition appears to have resolved shortly thereafter.  
Moreover, the relevant criteria for evaluation of such 
conditions require, for even a minimum 10 percent rating, 
evidence of long-term drug therapy and hospitalization once 
or more per year - which are not shown in this instance.  
The July 2001 VA hospitalization report further shows a 
diagnosis, in part, of chronic renal failure; however, in the 
event that such condition were in fact deemed to be part of 
the veteran's service-connected urethritis, this is the only 
diagnosis of this kind which is of record, and the July 2005 
examination also noted the absence of a kidney condition.  
Thus, his urethritis condition has been properly evaluated 
based upon the specific rating criteria discussed above.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected urethritis 
has caused him marked interference with employment, meaning 
above and beyond that contemplated by his current 
schedular rating.  Concerning this, in describing his 
employment history, the July 2005 VA examination report 
indicates he was then employed on a full-time basis as a 
security guard.  He also has not had to undergo frequent 
periods of hospitalization (the only instance of 
hospitalization that is potentially related to his service-
connected disability took place in July 2001), nor has his 
disability otherwise rendered impracticable the application 
of the regular schedular standards.  In the absence of the 
evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the above, a higher rating for the veteran's 
urethritis condition is not warranted, including a 
compensable rating prior to July 29, 2005, or a rating in 
excess of 20 percent since then.  The preponderance of the 
evidence is against his claim for a higher rating, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a higher rating for urethritis, evaluated as 
noncompensable prior to July 29, 2005, and as 20-percent 
disabling since, is denied.  


REMAND

As previously indicated, the VCAA became effective on 
November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Furthermore, as also alluded to, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In regard to the claim remaining on appeal, for an initial 
compensable rating for asbestosis, the veteran has thus far 
received several notice letters as to the significance of the 
duty to notify and assist under the VCAA to the evidentiary 
development of his claim.  But he has not yet received notice 
of the degree of disability and effective date elements, 
consistent with the recent holding in Dingess/Hartman as 
referenced above.  So he must be provided an additional 
notice letter that addresses these two elements of his 
pending claim for a higher rating.

Another VA examination also is needed to assess the degree of 
severity of all respiratory symptoms attributable to the 
asbestosis.  The veteran previously underwent a VA pulmonary 
evaluation in July 2005 (to comply with the Board's prior 
January 2004 remand request), which yielded findings 
pertaining to the results of a pulmonary function test (PFT).  
The physician conducting the testing procedure indicated, 
when interpreting the results, that the veteran apparently 
had a severe obstructive lung defect.  There was a severe 
decrease in diffusing capacity suggesting emphysema in the 
presence of an obstructive lung defect.  Then on examination 
in July 2005, following his opportunity to review the PFT 
testing results, the examination provider expressed the 
viewpoint that the veteran had chronic obstructive pulmonary 
disease (COPD) that was a distinct clinical entity and due to 
cigarette smoking.

Still, though, more comprehensive examination findings are 
needed for evaluating the veteran's condition, and one reason 
for further medical evaluation is that the PFT test results 
obtained are not inclusive of several key measurements of 
respiratory capacity considered under the rating criteria for 
asbestosis, which is evaluated according to the General 
Rating Formula for Interstitial Lung Disease.  See 38 C.F.R. 
§ 4.97, DC 6833.  The findings that are relevant under the 
rating formula include information as to DLCO (SB) percent 
predicted, FVC percent predicted and maximum oxygen 
consumption.  Here, unfortunately, the findings as to DLCO 
(SB) and FVC that are provided are not the specific objective 
measurements that are required for consideration under the 
rating formula; nor is there confirmation as to maximum 
oxygen consumption or other indicia that are determinative 
under the rating criteria.  So the veteran should undergo 
another PFT (and a competent medical opinion obtained for the 
additional reasons discussed below) to obtain comprehensive 
findings addressing the diagnostic criteria that 
are applicable.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  See too, Beverly v. Brown, 9 Vet. App. 402, 406 
(1996).



Another issue that must be resolved through the above-
requested examination is the extent to which any diminished 
respiratory capacity that is present may be considered 
attributable (by competent evidence) to service-connected 
asbestosis, rather than nonservice-connected causes.  Here, 
the July 2005 VA physician found what appeared to be an 
obstructive lung defect that explained a severe decrease in 
diffusion capacity and other symptomatology -- and the VA 
examiner later that month indicated the veteran's COPD was a 
distinct entity, and found that it was from cigarette 
smoking.  Nevertheless, there is already an established 
diagnosis of asbestosis of record from several treatment 
providers, and neither of the July 2005 physicians clarified 
whether the veteran's asbestosis, the disability for which he 
is service-connected, was the primary cause of or otherwise a 
significant contributing factor in his degree of respiratory 
function (notwithstanding the presence of any other 
contributing conditions).  In evaluating his asbestosis, the 
degree of disability that is directly attributable to this 
service-connected condition must be fully taken into account 
-- and further, in the event that nonservice-connected 
symptoms cannot be separated from his service-connected 
disorder, VA must presume that all impairment shown is part 
and parcel of the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Notably, other physicians evaluating the veteran determined 
he had a chronic lung condition that was likely a combination 
of restrictive (asbestos) and obstructive (tobacco abuse) 
components - including a physician at the Southern Arizona 
VA Healthcare System (HCS) in February 2002.  At this point, 
it is essential that VA have a medically supported 
determination as to what degree of symptomatology is 
attributable to the service-connected asbestosis, from that 
which is not.  Hence, the examination to determine the 
current severity of the veteran's asbestosis must include 
obtaining a medical opinion from the examiner with regard to 
the extent of involvement of the service-connected 
asbestosis, as distinguished from any other condition, as the 
cause of any current respiratory impairment that is shown.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion where necessary to make a 
decision on the claim).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim for an initial compensable 
rating for asbestosis, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This correspondence must provide him 
with notice as to any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate this claim.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to the 
claim.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for this claim, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos.  01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).

2.	Obtain all VA outpatient treatment 
records dated since April 2004 from 
the Erie VAMC, as well as the Southern 
Arizona HCS.  Then associate all 
records received with the veteran's 
claims file.



3.	Schedule the veteran for a VA 
pulmonary examination to determine the 
current severity of his service-
connected asbestosis.  If possible, 
schedule the examination with the 
physician that conducted the July 2005 
pulmonary evaluation.

All necessary testing should be done, 
to include PFT and any other 
appropriate testing.  The examiner 
should review the results of any 
testing prior to completion of the 
examination report.

The results of the PFT should be 
recorded in the appropriate manner for 
rating purposes, to include:  a) the 
percentage of predicted of FVC; 
b) the percentage of predicted of DLCO 
(SB).
The examiner should also determine 
whether the veteran has:  a) cor 
pulmonale (right heart failure), or; 
b) pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; 
c) a requirement of outpatient oxygen 
therapy; and d) the maximum exercise 
capacity as measured by oxygen 
consumption with cardiac or 
respiratory limitation.

The examiner should indicate what 
specific symptoms are attributable to 
the service-connected asbestosis, as 
opposed to symptoms referable to 
obstructive lung disease due to 
smoking, or any other relevant 
nonservice-connected disabilities.  
If possible, the examiner should 
provide DLCO(SB) and FVC measurements 
attributable only to the service-
connected asbestosis.  If it is not 
possible or feasible to make the 
differentiation between service-
connected and nonservice-connected 
disability, please expressly indicate 
this and explain why this cannot be 
done.

To facilitate making these important 
determinations, the examiner should 
review the relevant medical history in 
the veteran's claims file, including 
both a complete copy of this remand 
and the reports of the veteran's July 
2005 VA examination and 
pulmonary evaluation.  

If an examination form is used to 
guide the examination, the submitted 
examination report must include the 
questions to which answers are 
provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication. 38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's 
claim for an initial compensable 
rating for asbestosis, in light of the 
additional evidence obtained.  In 
readjudicating this claim, the RO must 
indicate its continued consideration 
as to whether the initial rating 
should be "staged."  See Fenderson, 
12 Vet. App. at 125-26.  The RO should 
also take into consideration, 
if applicable, those sources of legal 
authority that limit or preclude the 
availability of VA compensation for 
disability due to the residuals of 
tobacco use under most circumstances 
- including 38 U.S.C.A. § 1112, 38 
C.F.R. § 3.300 and VAOPGCPREC 
19-97 (May 13, 1997).  If the 
veteran's claim is not granted to his 
satisfaction, prepare an SSOC and send 
it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


